       Case 1:19-cv-01334-NONE-SAB Document 25 Filed 09/02/20 Page 1 of 1



1
2
3
4                                    UNITED STATES DISTRICT COURT

5                                 EASTERN DISTRICT OF CALIFORNIA

6    RAYMOND ANGLIN,                                  )   Case No. 1:19-cv-01334-NONE-SAB (PC)
                                                      )
7                   Plaintiff,                        )
                                                      )   ORDER REQURING ALL PARTIES TO
8           v.                                        )   APPEAR REMOTELY AT THE SETTLEMENT
                                                          CONFERENCE BY VIDEO VIA ZOOM
9                                                     )
     M. PRATTI, et al.,
                                                      )
10                  Defendants.                       )
                                                      )
11                                                    )
12          Plaintiff Raymond Anglin is appearing pro se and in forma pauperis in this civil rights action
13   pursuant to 42 U.S.C. § 1983.
14          A settlement conference in this matter is currently scheduled on October 8, 2020, at 9:30 a.m.
15   before the undersigned. In light of the coronavirus (COVID-19) outbreak and the evolving
16   coronavirus protocols, the Court finds that the parties shall appear remotely by video via the Zoom
17   application.
18          Counsel for Defendants shall contact Courtroom Deputy, Mamie Hernandez, at (559) 499-
19   5672 or mhernandez@caed.uscourts.gov for the video and dial-in information for all parties. Counsel
20   for Defendants is also required to arrange for Plaintiff’s participation by contacting the Litigation
21   Coordinator at the institution where Plaintiff is housed and providing the necessary Zoom contact
22   information.
23   IT IS SO ORDERED.
24
        Dated:      September 1, 2020                          /s/ Barbara   A. McAuliffe             _
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                          1
